Citation Nr: 9917077	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  92-01 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Waiver of recovery of loan guaranty indebtedness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from March 1960 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) at the Denver, Colorado, regional 
office (RO) dated in March 1991, which denied waiver of 
recovery of an overpayment in the calculated amount of 
$12,215.30.  The case was remanded in November 1997, and in 
February 1998, the Committee granted a partial waiver of 
$6,215.30; thus, the debt remaining for waiver consideration 
is $6,000.


FINDINGS OF FACT

1.  The veteran and his wife purchased a residence in La 
Junta, Colorado, in June 1988, using a home mortgage loan in 
the amount of $49,500 which was guaranteed by the VA.  

2.  A notice of default and intent to foreclose was received 
by VA in April 1988, which reported that the first uncured 
default had occurred on January 1, 1988.  

3.  The veteran requested a deed-in-lieu of foreclosure in 
April 1988, which was rejected by VA.  

4.  A foreclosure sale was held in November 1988, and the 
property was sold for an amount less than the outstanding 
amended principal, interest, and foreclosure costs, and the 
resulting deficiency of $12,215.30, was charged as a debt to 
the veteran. 

5.  In February 1998, the VA granted a partial waiver of 
recovery in the amount of $6,215.30, due to the veteran's 
mitigation of fault.  

6.  Recovery of the remaining $6,000, of loan guaranty 
indebtedness from the appellant would not result in undue 
hardship or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the remaining portion of the outstanding loan 
guaranty indebtedness from the appellant would not be 
contrary to the principle of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.  

Factual Background

The veteran and his wife purchased a residence in La Junta, 
Colorado, in June 1982, using a home mortgage loan in the 
amount of $49,500, which was guaranteed by the VA.  A 
"Notice of Default and Intent to Foreclose" was received at 
the VA in March 1988, and reported that the first uncured 
default had occurred on January 1, 1988.  The outstanding 
loan balance as of March 24, 1988, was $48,849.92.

According to this document, as well as a March 1988 letter 
from the veteran, while on active duty, he had received an 
assignment to La Junta, Colorado, in May 1982.  Although he 
knew that his residence in that location would be of limited 
duration, there were no suitable rental properties available, 
and, as a result, the veteran purchased a home.  He indicated 
that the original mortgage holder was aware that he would 
attempt to sell the house when he received orders regarding 
his next duty station.  Approximately six months before his 
next move, he put the house on the market, but he was not 
able to sell it prior to his move to Florida in June 1985.  
He was unable to sell the property after his move, as well.  
A subsequent renter caused damage to the property, 
necessitating repairs, and also failed to pay the rent.  At 
the time of the default, the property was rented for only 
$375 per month, whereas the monthly mortgage payment was 
$711, and the veteran stated that he was no longer able to 
make up the shortfall.  

The veteran requested a deed-in-lieu of foreclosure, which, 
along with a "Status of Loan Account," was submitted by the 
lender to the VA in April 1988.  In the deed-in-lieu request, 
the veteran also requested that the document, sworn to by the 
veteran and his wife, be considered as a "voluntary 
foreclosure statement."  According to the status report, the 
indebtedness at foreclosure was estimated to be $51,275.90, 
based on the principle due, accrued interest to date, plus 
estimated foreclosure expenses.  In April 1988, an appraisal 
of the subject property was conducted, which resulted in an 
appraised market value of $41,500.  The decline in value from 
the purchase price was attributed to a slow market.  It was 
also noted that the comparable properties were in superior 
condition to the subject property, which was only in "fair" 
condition, as a result of wear and neglected maintenance.

In June 1988, the VA denied the request for deed-in-lieu of 
foreclosure.  In July 1988, the lender submitted an amended 
status report, noting that $2,100, of the principle balance 
was forgiven, as an inducement for the VA to "establish an 
Upset price and accept conveyance of the property."  
However, because of additional accrued interest, the debt 
balance at foreclosure was estimated to be $52,348.13.  In 
September 1988, the lender further amended the principle 
balance, reducing it by another $3,549.18, although, due to 
additional accrued interest, the total estimated indebtedness 
was $50,686.70.  Foreclosure proceedings continued, and the 
property was acquired by the lender in November 1988 at a 
foreclosure sale, for the minimum amount specified by the VA 
of $36,595.  The lender claimed an additional $15,877.72, 
from the VA, to satisfy the total indebtedness of $52,472.72.  
VA disallowed some of the expenses, and paid the lender 
$12,215.30, in satisfaction of its loan guaranty obligation, 
which was charged as a debt to the veteran.  

At a hearing before a Committee member in February 1991, and 
in subsequent written correspondence, the veteran stated that 
when he first moved to La Junta, he was a recruiter for the 
Navy, and the district recruiting office required that his 
housing meet certain standards.  After about three years in 
the house, he was transferred elsewhere, but was unable to 
sell the house before he moved, or for two or three years 
thereafter.  He was in frequent contact with the VA after he 
left, and, eventually, a VA counselor advised him to request 
a deed-in-lieu of foreclosure.  He claimed that by this 
point, he had spent over $9,000, of personal savings in 
repairs and mortgage payments, and his credit had suffered.  
At the time he requested the deed-in-lieu of foreclosure, he 
was not aware of the consequences of the document he 
submitted; the next thing he heard, he owed the VA $12,000.  
He testified that he thought he would owe some money, but was 
shocked by the amount, which, he asserts, he cannot afford to 
repay.  

Subsequently, in February 1998, the Committee waived 
$6,215.30, due to a reduction of fault based on the veteran's 
attempts to sell and then rent the property, and offer of a 
deed-in-lieu of foreclosure; thus, $6,000 remains for waiver 
consideration.  

Analysis

The Committee has determined that there was no fraud, 
misrepresentation, or bad faith in this case when it denied 
the appellant's request for a waiver of recovery of loan 
guaranty indebtedness.  The Board agrees.  As a result, 
entitlement to a waiver of recovery of the loan guaranty 
overpayment in this case is dependent on whether the recovery 
of the debt from the appellant would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 
1.965.  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, the facts and circumstances in a 
particular case must be weighed carefully.  Different factors 
will enter into such decision, such as the relative fault of 
the debtor, whether there would be undue financial hardship 
to recover the overpayment, whether there was any unjust 
enrichment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his or her 
position by reason of having relied upon an erroneous 
benefit.  38 C.F.R. § 1.965.

Initially, the Board notes that there is no evidence that 
recovery of the indebtedness would defeat the purpose for 
which the benefits are intended nor is there any evidence to 
suggest that reliance by the appellant on VA benefits 
resulted in the relinquishment of a valuable right or the 
incurrence of a legal obligation.  Furthermore, there is no 
evidence of unjust enrichment.  

In evaluating the degrees of fault, there is no evidence of 
VA fault in the creation of the indebtedness.  As to the 
veteran, fault is shown by his failure to make his monthly 
mortgage payments, beginning in January 1988.  In mitigation, 
he attempted to sell the property for approximately three 
years prior to his default, actually did rent the property, 
and continued to make mortgage payments until January 1988, 
making up the shortfall between the mortgage due and the rent 
received, and then, finally, after default, he requested a 
deed-in-lieu of foreclosure.  However, the alleviation of his 
fault by these actions has been recognized, and, in our view, 
adequately compensated, by the partial waiver of the debt 
granted by the Committee in February 1988.  

Further, we do not find the veteran to be without fault in 
the creation of the loan guaranty indebtedness.  He signed 
the mortgage contract, and thus knew, or should have known, 
the terms of the mortgage, including its payment schedule, 
and the extent of his legal obligations under the contract.  
He claims, however, that he was advised by his superior 
officers to purchase a home, and that the lender was aware 
that the veteran's residence would be of limited duration.  
Nevertheless, the fact remains that the veteran obligated 
himself to the terms of the contract, and encouragement to do 
so by individuals not party to the contract, or his belief 
that he could easily sell the property, does not abrogate his 
responsibility.  While the significant drop in the market 
value of his property could not have been anticipated, and 
his reassignment was beyond his control, he knew, at the time 
he entered into the mortgage obligation, that he would have 
to move from the area in approximately three years.  
Moreover, although he was required to move from the area, he 
had the option of continued ownership of the property, and 
the subsequent default on the loan was therefore within his 
control.  Thus, to the extent that he elected to default on 
the debt, rather than curtail other expenditures and continue 
with the inconvenient mortgage payments on a property in a 
distant location that he wished to sell, and was forced to 
rent at a loss, he was at fault.  

Concerning whether financial hardship would result from 
requiring repayment of the debt, the financial status reports 
of record, dated in December 1990, August 1991, and February 
1998, show net monthly income ranging from $3,050, to $3,755.  
Although in the two earlier reports, monthly expenses 
exceeded monthly income, the most recent report disclosed 
that monthly income exceeded monthly expenses by $115.  
Additionally, all of the financial reports showed significant 
monthly installment debts, ranging from $1,231 to $1,635.  
Installment debts can be expected to be satisfied over time; 
for example, the 1990 and 1991 reports show that a home 
improvement loan of $17,500 was made in August 1988-by the 
time of the 1998 financial status report, this had been 
repaid, and another home improvement loan, in the amount of 
$17,000, had been taken out in 1996.  

Moreover, the regulatory standard for hardship is "whether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. § 1.965 (a)(3).  The maintenance of 
a certain lifestyle or standard of living beyond that does 
not come within the purview of "financial hardship."  
Expenses not necessary to the health and well-being of the 
appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government.  
The financial evidence of record discloses that the veteran 
has obtained, and repaid, several significant loans 
subsequent to his departure from the property in 1985, as 
well as after his default on the guaranteed mortgage in 1988.  

For example, financial information provided shortly after the 
default, in March 1988, revealed that the veteran was then 
making payments on two late-model automobiles, a 1984 
Chevrolet Blazer, purchased in May 1984, and a 1987 Ford 
Thunderbird, purchased in December 1986.  At that time, the 
Blazer had a balance due of $3,200, while $16,275 remained 
due on the Thunderbird.  The monthly payments on these two 
vehicles totaled $637.  According to the 1990 and 1991 
financial status reports, the veteran had repaid the loan for 
the Blazer, and was continuing to make his monthly payment of 
$372 on the Thunderbird.  By the time of the 1998 report, the 
veteran had disposed of these vehicles, and acquired and 
evidently paid for a 1991 Mazda Navaho, and a 1997 Lincoln 
Town Car, for which a loan of $38,000 was taken out in 1997.  

In addition, the veteran purchased a computer in December 
1988 and/or July 1989 (based on December 1990 and August 1991 
financial status reports, respectively), with the assistance 
of a loan for $5,500, and borrowed $3,800 in 1994 for a boat.  
Debts to the government are expected to be accorded the same 
preference as other debts, and the veteran's demonstrated 
willingness to obligate himself to these and other loans, 
while claiming to be unable to repay the VA the amount owing 
from his default on the mortgage, suggests a disregard for 
the debt owing the government.  Moreover, the obligations 
discussed above are clearly in excess of what could be 
considered "basic necessities."  In this regard, while 
reliable transportation may be a necessity, a late-model or 
luxury vehicle is not.  

It must also be remembered that the enumerated criteria to be 
considered in equity and good conscience are not all 
inclusive; the phrase means arriving at a fair decision 
between the obligor and the Government, and the decision 
reached should not be unduly favorable or adverse to either 
side.  38 C.F.R. § 1.965.  This case involves a debt that the 
veteran, by law, owes the government.  The veteran obtained a 
loan which enabled him to purchase a home, and which he 
states he could not have obtained without the VA guaranty.  
He defaulted on that loan, requiring VA and the lender to 
dispose of the property.  Although the veteran lost the 
property, the disposal of this property also resulted in a 
loss to the lender and VA.  The lender directly lost by 
forgiving $5,648.18, of the debt, which the veteran would 
have been otherwise obligated to pay.  The VA sustained a 
substantial loss in this transaction due to the appellant's 
default.  In addition, the VA has waived $6,215.30, of the 
debt owed by the veteran.  Thus, the veteran has already been 
relieved of $11,863.48, that he would have otherwise been 
legally obligated to repay.  

The veteran claims that he was not informed of the 
foreclosure proceedings, and the available evidence does not 
dispute this, although we do not have the lender's records.  
Nevertheless, he gave written permission to foreclose on the 
property if the deed-in-lieu of foreclosure request was 
rejected, and he does not indicate that he would have fought 
the foreclosure proceedings; rather, his argument is with the 
amount charged to him as a result of that action.  In view of 
the status of the market at that time, and the fact that he 
had been unable to sell the property for three years, if he 
did not know, he should have known that a substantial sum 
would be required from him.  

The veteran also asserted that he spent $9,000 of his 
personal savings, and lost his good credit rating, due to the 
continued financial drain from repairs to the property and 
the mortgage payments.  However, according to financial 
information provided after the default, in March 1988, the 
veteran was not behind on any payments other than the 
defaulted mortgage, and no other problems with his credit 
were noted on the credit report provided at that time.  Thus, 
any damage to his credit rating must have occurred after he 
stopped paying on the mortgage.  

Further, during the approximately 2-1/2 year period between 
the veteran's vacation of the property and his default on the 
mortgage, he incurred other financial obligations, including 
loans for a new car and a boat engine.  The loan for the car 
alone, taken out in December 1986, with $16,750 remaining due 
in March 1988, required monthly payments of $372, in excess 
of the $336 difference between the rental income and the 
mortgage on the property.  Consequently, in view of his 
apparent unwillingness to preserve his savings by curtailing 
other expenditures or obligations, we do not find the 
depletion of $9,000 from savings to be a significant 
equitable factor in his favor.  

In view of the above, the Board believes that the appellant 
can afford to pay off the outstanding indebtedness without 
foregoing basic necessities.  Consideration of the other 
elements of equity and good conscience does not disclose any 
factors which would result in unfairness to the veteran if 
the debt was collected, particularly in light of the 
$6,215.30, which has already been waived.  Accordingly, on 
balance, it would not be against equity and good conscience 
to require repayment of the remaining $6,000 due on the loan 
guaranty indebtedness.  Moreover, the evidence is not so 
evenly balanced as to create a reasonable doubt; thus, 38 
U.S.C.A. § 5107(a) is not for application.


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $6,000.00, is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

